Citation Nr: 0010306	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to January 
1970.

The veteran filed a claim in August 1996 for service 
connection for hearing loss of the left ear.  This appeal 
arises from the May 1997 rating decision from the 
Philadelphia, Pennsylvania Regional Office (RO) that granted 
service connection for hearing loss of the left ear and 
assigned an evaluation of 0 percent.  A Notice of 
Disagreement was filed in July 1997 and a Statement of the 
Case was issued in October 1997.  A substantive appeal was 
filed in October 1997 with no hearing requested. 

This case was remanded in April 1999 for further development.  
The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On the VA audiometric evaluation in December 1999, the 
veteran's service connected hearing loss of the left ear was 
manifested by an average pure tone threshold level, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, of 48 in the 
left ear.  Speech discrimination ability was 84 percent in 
the left ear.

3.  Service connection is not in effect for hearing loss of 
the right ear; the veteran does not have total deafness of 
the right ear.

4.  A comparison of the veteran's hearing loss with the old 
and new criteria provides the same results.

CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service connected hearing loss of the left ear have not been 
met.  38 U.S.C.A. §§ 1155, 1160, 5107(b), (West 1991); 38 
C.F.R. §§ 3.321, 3.383(b), 4.1, 4.2, 4.10, 4.85 including 
Diagnostic Code 6100 (as in effect prior to and from June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in January 1966, pure 
tone thresholds, in decibels, were as follows.  (Note:  The 
findings have been converted from ASA units to ISO units to 
facilitate comparison to later tests which used ISO units.):




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
15
10

On a service separation examination in December 1969, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
35
40
45

In August 1996, the veteran filed a claim for service 
connection for disabilities to include hearing loss of the 
left ear.

Associated with the file were VA and military hospital 
audiograms dating from January 1984 to March 1996.  These 
include the following information:

On the audiological evaluation in February 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
25
55
65m

On the audiological evaluation in January 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
25
60
60

On the audiological evaluation in April 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
25
60
65

On a record from April 1995, it was noted that the veteran 
had severe sensorineural hearing loss of the left ear.  The 
impression was progressive asymmetric hearing loss of the 
left ear greater than the right.  

On the audiological evaluation in February 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
25
60
65

On a record from February 1996, it was noted that the veteran 
was seen for an annual audio evaluation.  He was last seen in 
April 1995.  The examination showed stable hearing since the 
last time the veteran was seen.  

On a VA record from March 1996, it was noted that the veteran 
was referred due to an asymmetrical high frequency hearing 
loss of the left ear.  He complained of missing high 
frequency consonants.  On examination, the otoscopic 
examination was unremarkable.  The audiometric pure tone 
testing revealed a mild to severe sloping high frequency 
sensorineural hearing loss beginning at 2000 Hz for the left 
ear.  Speech discrimination score was 100%.  

On a VA examination in January 1997, the veteran reported 
asymmetrical hearing loss to the left ear which was gradual 
in onset.  He had a history of noise exposure in the service.  
He had occupational noise exposure.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
35
70
75

The four frequency average was 46 dB.  Speech audiometry 
revealed speech recognition ability of 82 percent in the left 
ear.  The summary was that the veteran exhibited a mild to 
severe precipitous sloping sensorineural hearing loss 
beginning at 2000 Hz for the left ear.  Acoustic immittance 
testing revealed normal middle ear function.  Contralateral 
acoustic reflexes were absent at 4000 Hz for the left ear.  

By rating action of May 1997, service connection for hearing 
loss of the left ear was granted and a 0 percent evaluation 
was assigned.  The current appeal to the Board arises from 
this action.

Associated with the file was a VA record from March 1996 that 
shows that the veteran as seen for a hearing check.  On 
examination it was noted that the veteran had decreased 
hearing.  The diagnostic impressions included high frequency 
hearing loss.  

A record from Russell A. Macaluso, M.D., from August 1999, 
includes that on an audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
30
75
80

On a VA examination in December 1999, the veteran complained 
of left ear hearing loss and difficulty understanding 
conversational speech.  He had greatest difficulty in the 
presence of background noise.  He had history of hazardous 
noise exposure in the service as a jet engine mechanic.  
Occupationally, he worked at the Navy Depot around cranes and 
locomotives.  On the audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
15
35
65
75

The four frequency average equaled 48 dB.  Speech audiometry 
revealed speech recognition ability of 84 percent in the left 
ear.  It was noted that pure tone air and bone conduction 
test results revealed mild to severe sloping sensorineural 
hearing loss in the left ear.  Acoustic immittance testing 
revealed adequate middle ear functioning.  Contralateral 
reflexes were present, except at 4000 Hz.  The diagnoses 
included that the veteran exhibited mild to severe sloping 
sensorineural hearing loss in the left ear.  

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been assigned a noncompensable rating pursuant to Diagnostic 
Code 6100, hearing impairment.  In this regard, the Board 
notes that, during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  The Court has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
a compensable evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Code 
6100.

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service connected and the nonservice 
connected disabilities as if both disabilities were service 
connected only if there is total deafness in both ears.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a).  Otherwise, the 
nonservice connected ear is deemed normal for rating 
purposes.  VAOPGCPREC 32-97 (August 29, 1997).  Accordingly, 
for rating purposes, the right ear will be considered Level 
I.

Based on the December 1999 VA audiometric evaluation, the 
veteran's scores compute to a Level II hearing loss of the 
left ear, which, combined with the Level I hearing loss in 
the right ear, warrants a noncompensable schedular evaluation 
for left ear hearing loss.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4 to include § 4.85 and DC 6100.  Similar 
results were obtained when reviewing the VA examination 
findings of January 1997.  Therefore, entitlement to a 
compensable rating from the initial grant of service 
connection is not warranted by the evidence of record.


ORDER

Entitlement to a compensable rating for the veteran's service 
connected hearing loss of the left ear is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


